                    Case 20-12522-JTD          Doc 307     Filed 10/27/20      Page 1 of 1

                       UNITED STATES BANKRUPTCY COURT
                                District of Delaware
                            824 Market Street, 3rd Floor
                               Wilmington, DE 19801


In Re:                                                 Chapter: 11
Mallinckrodt plc
675 McDonnell Blvd.
Hazelwood, MO 63042
 EIN: 98−1088325                                       Case No.: 20−12522−JTD




                                            NOTICE OF HEARING


Alexander E. Parker has filed a Motion for Appointment of Equity Committee.

A hearing regarding the Appointment of Equity Committee is scheduled for 12/7/20 at 10:00 AM at the United States
Bankruptcy Court, 824 Market Street, 5th Floor, Courtroom #5, Wilmington, DE 19801 . Objections are due on or
before 11/30/20 .




                                                                              Una O'Boyle, Clerk of Court


Dated: 10/27/20

(VAN−401)
